Order entered December 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00755-CV

                 IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-18-03717-1

                                           ORDER
       Before the Court is appellant’s second motion for an extension of time to file her opening

brief. We GRANT the motion and ORDER the brief be filed no later than January 30, 2020.

We caution appellant that further extension requests will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE